Order, Supreme Court, New York County (Lori S. Sattler, J.), entered March 5, 2013, which denied defendant’s motion to vacate the judgment of annulment entered upon his default and replace it with a judgment of divorce, unanimously affirmed, without costs.
Defendant failed to demonstrate a reasonable excuse for his default (see CPLR 5015 [a]; Benson Park Assoc., LLC v Herman, 73 AD3d 464, 465 [1st Dept 2010]). His bare contentions that he did not understand the consequences of the fraud ground in Domestic Relations Law § 140 (e) and that he could not afford an attorney do not constitute reasonable excuses for his failure to appear in the action.
In the absence of a reasonable excuse, we need not consider whether defendant demonstrated a meritorious defense to the annulment action (M.R. v 2526 Valentine LLC, 58 AD3d 530, 532 [1st Dept 2009]).
In any event, however, we note that defendant does not dispute that he consented to the annulment.
Concur—Sweeny, J.E, Renwick, Andrias, Saxe and Kapnick, JJ.